Title: From Thomas Jefferson to Joseph Priestley, Jr., 27 December 1804
From: Jefferson, Thomas
To: Priestley, Joseph, Jr.


                  
                     Sir 
                     
                     Washington Dec. 27. 04.
                  
                  Your favor of the 20th. came to hand last night and I shall recieve and read with great satisfaction the last work of your father as I have done whatever came from his pen. that he undertook the work at my request I have no objection to have known. my wish was confined to the suppression of the Syllabus I sent him, until the political passions which have been kindled against me shall be so far subsided as to admit it’s being read with candid & just dispositions. but that will not be during my life. I have recieved one letter only from mr Livingston since his reciept of the one from me which covered your father’s. in that he acknoleges the reciept of mine, but without particularly mentioning the one inclosed in it. yet my memory decieves me if he did not pass through my hands a letter to your father. it is so impressed on my mind. if he did I certainly forwarded it without delay. he will return to America in the ensuing spring. Accept my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               